Citation Nr: 1409803	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.  His awards include the Combat Infantryman's Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for PTSD, assigning a 50 percent rating from May 7, 2009, the date receipt of the claim.  

In February 2012, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  During that hearing and again in January 2014, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

Additional issues have been raised by the record.  In November 2011, the Veteran claimed entitlement to service connection for bilateral hearing loss.  Although the RO sent a VCAA letter to the veteran with respect to this issue, no further development is apparent.  Additionally, during the February 2012 hearing, the Veteran raised the issue of entitlement to service connection for a heart disorder.  These issues have not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and are REFERRED to the RO for appropriate action.


FINDING OF FACT

The Veteran's PTSD with depressive disorder has been manifested by symptomatology that more closely approximates total occupational and social impairment for the entire appeal period.




CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD with depressive disorder have been approximated throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Further, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41. 

Because the appeal ensues from the Veteran's disagreement with the rating assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, will be rated as 100 percent disabling.  Id. 

The symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service- connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric Association 4th ed. 1994) (DSM-IV). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. 

In this case, the Veteran has met the criteria for a 100 percent rating for PTSD under Diagnostic Code 9411.  In support of the Veteran's claim, a fee-basis psychiatrist indicated in a January 2012 VA examination report and January 2014 memorandum that the Veteran is totally impaired from both a social and occupational standpoint due to his PTSD. 

The Board further finds that the criteria for this 100 percent disability rating have been more nearly approximated throughout the appeal period.  The record reflects that the Veteran submitted a claim of entitlement to service connection for PTSD in May 2009.  When he presented for a VA mental health examination in August 2009, he had reported missing days of work for what his then-spouse believed was due to PTSD.  He reported that his relationship with his second spouse had been volatile and that they had been separated for two years due to his emotional coldness.  He denied socializing much outside of the family.  On examination, he acknowledged a history of suicidal ideation but without intent or plan.  During the interview, the Veteran was tearful as he spoke about some of his Vietnam experiences; it was clearly difficult for him to verbalize.  The examiner noted that the Veteran had been struggling with PTSD since his experiences in Vietnam as a 19 year old.  The Veteran had never accessed mental health care until now, despite encouragement over the years from his daughters.  He had self-medicated with alcohol over the years and had pushed himself into his work as a way of avoiding emotions.  With his advancing age, the Veteran found himself exhausted from years of hypervigalent anxiety.  

During a December 2010 informal conference with a Decision Review Officer, the Veteran indicated that he owned a dental practice but admitted to only working 3-3.5 days a week because of his PTSD.  He explained that he would call into work sick 2-3 days a week, requiring staff to reschedule his patients.  He lacked focus and concentration; became easily angered; and had periods of violence.  He reported getting only 2-3 hours of sleep a night.  He checked his windows repeatedly during the night.  He also reported physical reactivity due to stress such as arrhythmias.  He had intrusive thoughts.  He distrusted others and the government.  He had guilt about his service and reported examples of memories.  

During an October 2011 VA mental health examination, the Veteran reported continued difficulty sleeping, concentrating, and making decisions at work.  He felt overwhelmed and admitted that his dental practice had been suffering because of it.  He reportedly gets so stressed at work that he will tell his staff to lie to his patients about why he cannot see them.  He stays in bed on some days, and on the weekends he does not change his clothes or brush his teeth.  He added that he did not have his own teeth cleaned for 20 years.  He had become withdrawn, even from his daughter and grandchildren.  He tearfully relayed the above information and stated that he felt like giving up.  He is depressed he feels tremendous guilt and shame.  He had suicidal ideation but never a plan.  He recognizes that his health is impaired by drinking.  He became separated from his second spouse, cannot commit to the relationship.  He had no friends and trusts essentially no one.  The examiner stated that the Veteran's PTSD had apparently worsened with more dreams, flashbacks, constant memories, guilt, sleeplessness, withdrawing and isolating, all symptoms of which lead to a lowered GAF score.  

In January 2012, the Veteran was evaluated by a fee-basis psychiatrist who stated that the veteran was disabled from his PTSD and probably should not be working.  The psychiatrist assigned a GAF score of 45 which is indicative of severe symptoms and felt that the Veteran's symptoms are severe enough to be rated at 100 percent.  Impression was PTSD; depressive disorder secondary to PTSD, alcohol abuse in partial remission.  

During his February 2012 video hearing, the Veteran described his PTSD symptoms and the effect that it has had on him, socially and occupationally.  

In January 2014, the fee-basis psychiatrist who examined the Veteran in January 2012 drafted a memorandum which outlined the Veteran's disability picture.  The psychiatrist stated that it was clear that the Veteran's PTSD was of such a severity that work was very improbable when he was examined in January 2012.  The psychiatrist stated that the Veteran's PTSD had worsened as far as any work was concerned and that it seemed cruel to force him to work at this point.  The psychiatrist reiterated that the Veteran is totally disabled.    

Although the Veteran was able to maintain his employment as a dentist in the early portion of the appeal period beginning in May 2009, the evidence reflects that he was experiencing severe symptoms of PTSD even at the time.  The Veteran in August 2009 stated that he had thrown himself into his work over the years to avoid his emotions and the August 2009 VA examiner noted that the Veteran had recently become exhausted from years of hypervigilent anxiety.  Instead of throwing himself into work he then began to isolate himself, avoiding his work as well as his family.  He testified that although he was working, he did not feel confident in the procedures he was performing.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the clinical signs and manifestations of the Veteran's symptoms more nearly approximate the criteria for a 100 percent schedular rating under diagnostic code 9411 for the entire appeal period.  Accordingly, a total schedular rating for PTSD is assigned for the entire rating period.

As the Board's decision to grant a 100 percent schedular rating for service-connected PTSD constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  Moreover, the Board finds no deficiencies in the conduct of the February 2012 Board hearing via videoconference.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In addition, the Board recognizes that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board's grant of a 100 percent disability renders the issue of entitlement to a TDIU moot.  While VA has a duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Such a scenario is not present here, because there is no evidence to suggest that the Veteran's remaining service-connected disabilities, tinnitus and lacerations of the right and left popliteal area, render him unemployable.  A claim for TDIU is moot.

						
ORDER

An initial disability rating of 100 percent for PTSD is granted for the entire appeal period, subject to the laws and regulations governing monetary awards.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


